COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-11-00102-CV


IN RE SUBFLOOR SYSTEMS, LLP,                                            RELATORS
SUBFLOOR SYSTEMS, LTD.,
SUBFLOOR SYSTEMS, INC., AND
THOMAS H. HATTON


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relators’ petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relators’ petition for writ of

mandamus is denied, and we lift our stay of March 21, 2011.



                                                    PER CURIAM

PANEL: MEIER, DAUPHINOT, and GARDNER, JJ.

DELIVERED: May 4, 2011



      1
       See Tex. R. App. P. 47.4, 52.8(d).